Citation Nr: 0517123	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating from an 
original grant of service connection for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
Service in the Republic of Vietnam is indicated by record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision in which the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for PTSD and 
assigned a 30 percent disability rating therefor.  The 
veteran thereafter indicated disagreement with the assignment 
of that disability evaluation and, after being issued a 
statement of the case, perfected his appeal of that issue by 
submitting a substantive appeal (VA Form 9) in January 2004.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
service-connected PTSD is manifested primarily by complaints 
of sleep impairment and the use of medications to control 
symptoms.

2.  The evidence does not show that the veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321(b), Part 4, § 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  He specifically contends that he has 
had to reduce his work activities to accommodate his 
disability.  This issue is discussed below, following 
discussion of preliminary matters.

Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2002 rating action issued in this case, 
and by the statement of the case issued in January 2004, of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

In addition, the RO in January 2003 sent a letter to the 
veteran that was specifically intended to address the 
requirements of the VCAA with reference to the veteran's 
claims.  The letter explained to the veteran that the RO was 
processing his claim for an increased rating for his service-
connected PTSD, and discussed the evidentiary requirements as 
they pertain thereto.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2003 VCAA letter, the RO informed the veteran that VA 
was responsible for obtaining such things as medical records, 
employment records, or records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The January 2003 letter informed the veteran that he was to 
give VA enough information about his records so that VA could 
request them from the person or agency that has them, to 
include the name and address of the person, agency or 
company; the approximate time frame covered by the records; 
and, in the case of medical records, the condition for which 
he was treated.  He was furnished with VA Form 21-4142, 
Authorization to Release Information to the Department of 
Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the January 2003 letter, the veteran 
was advised, "Tell us about any additional information or 
evidence that you want us to try to get for you."  (Emphasis 
added.)  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
January 2003 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

The January 2003 letter also satisfies the requirement that, 
under the notice provision of the VCAA, a claimant must be 
given notice of the evidentiary matters specified in statute 
and regulation before an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The United States Court of Appeals for 
Veterans Claims (Court) also held in this decision that, 
under the notice provision of the VCAA, VA must provide 
notice that informs a claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  With regard to the latter holding, the discussion 
above demonstrates that the veteran in this case was 
apprised, with regard to his claim, of the evidence that was 
necessary to substantiate that claim, of the evidence that VA 
would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claim.  In 
addition, while this notice was provided by the RO in January 
2003, subsequent to the initial unfavorable rating decision 
(e.g., the decision wherein only a 30 percent disability 
rating was assigned), the statement of the case issued in 
January 2004 constitutes a further adjudication of the claim, 
and satisfies VA's obligations in this regard and results in 
no prejudice to the veteran.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005) [an error is not 
prejudicial when it did not affect the essential fairness of 
the adjudication].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and records of post-service 
medical treatment.  He was accorded two VA examinations 
during the course of this appeal pursuant to his claim for 
service connection, and that his disability had increased in 
severity.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity for hearings at the RO 
and before a member of the Board.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual background

VA outpatient treatment records dated in April 2001 and 
thereafter reflect treatment accorded the veteran for PTSD.  
Records dated in April 2001 show GAF scores of 55 and 60.  

The report of a May 2002 VA PTSD examination shows that the 
veteran avoided eye contact with the examiner, and indicated 
that he thought about Vietnam frequently during the day.  He 
stated that he had nightmares about Vietnam two to four times 
per month, with persistent sleep disruption; he reported that 
he only slept three-to-four hours a night, with only slight 
improvement when taking medications.  He also reported having 
an exaggerated startle reaction.

On examination, the veteran was found to be alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality, and showed no signs or symptoms of psychosis.  He 
exhibited very obvious anxiety; his conversation was 
faltering and he appeared confused over even the simplest 
things.  Insight and judgment were without major impediments, 
but his mood appeared to be one of dysphoria, especially as 
he teared up during his conversation about Vietnam.  The 
examiner noted that it was very clear that the veteran was 
extremely unhappy and extremely upset about the interview, 
and mildly agitated to the point of wanting to run out of the 
room.  His affect was under responsive and sluggish, but was 
not blunted.  The examiner found that the overall clinical 
impression was of PTSD of moderate intensity, with diagnoses 
to include PTSD, chronic, moderate.  A GAF score of 60 was 
noted.

The report of a January 2003 VA examination (identified as a 
VA clinical summary) shows that the veteran displayed good 
grooming and hygiene; he was cooperative, with full affect 
and good eye contact.  His mood was calm, and his speech was 
normal in rate and cadence.  His thought process was logical 
and organized, and his thought content was devoid of internal 
stimulation and was nondelusional.  Insight and judgment were 
good.  A GAF score of 55 was indicated.

A statement from a Vet Center, dated in February 2003, notes 
that the veteran "does not debrief," but that he "just 
tries to hang in there at work."  His life was described as 
quite restricted, being limited to his work and children.  He 
was found to "bind" his anxiety with hard work and, despite 
his calm and quiet appearance, would be unable to remain 
employed without faithful use of his medication daily.

Reports of March 2003 and April 2003 VA treatment note GAF 
scores of 70.  A July 2003 VA treatment record reflects that 
the veteran's symptoms were increasing, and a September 2003 
Vet Center report notes elevated anxiety and a GAF score of 
58.

Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is clearly the most appropriate 
diagnostic code because it pertains specifically to the 
psychiatric disorder diagnosed in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under the criteria for evaluating PTSD, the current 30 
percent rating currently in effect for that disorder 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A higher (50 percent) rating is appropriate for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates PTSD that is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  A 100 
percent rating is appropriate for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The instant case arises from an initial grant of service 
connection for PTSD; accordingly, the procedures set forth in 
Fenderson are for application.

Analysis

The question before the Board is whether at any time since 
service connection for PTSD was granted, as of April 24, 
2001, can a disability rating greater than the 30 percent 
evaluation that has been in effect since that date be 
assigned.  After a review of the evidence, the Board finds 
that this question must be answered in the negative.

As discussed above, the 30 percent rating currently in effect 
for the veteran's PTSD is appropriate for occupational and 
social impairment that is manifested by an occasional 
decrease in work efficiency, and by intermittent periods of 
inability to perform occupational tasks, with symptoms such 
as a depressed mood, anxiety, suspiciousness, no more than 
weekly panic attacks, chronic sleep impairment, or mild 
memory loss.  In such circumstances, the veteran, 
notwithstanding these symptoms, is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  A higher (50 percent) rating is 
appropriate for occupational and social impairment that is 
manifested by reduced reliability and productivity due to 
such symptoms as flattened affect, impaired speech, more than 
weekly panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, motivation and mood 
disturbances, and difficulty in establishing and maintaining 
effective work and social relationships.  

The symptoms exhibited by the veteran since he was awarded 
service connection as of April 2001 more nearly approximate 
the criteria for a 30 percent rating since that date; that 
is, the criteria for the 50 percent rating are not met.  
While the medical evidence, and in particular the report of 
the May 2002 VA examination, shows that he was anxious, had 
impaired sleep, and had under responsive and sluggish affect, 
it also shows that he was alert, was oriented in all three 
spheres, and was in good contact with routine aspects of 
reality.  At no time, to include in May 2002, is it shown 
that his affect was flattened, that he experienced panic 
attacks on at least a weekly basis, or that he had impaired 
judgment or impaired abstract thinking.  The report of the 
January 2003 VA examination, in fact, shows that he had good 
grooming and hygiene, that his affect was full, his mood was 
calm, and his speech normal.  At that time, his insight and 
judgment were both evaluated as good, and his thought process 
was logical and organized, with content that was devoid of 
internal stimulation and which was nondelusional.  While it 
was noted on the February 2003 Vet Center statement that the 
veteran relied on hard work to "bind" his anxiety, it 
remains uncontroverted that, with the use of medications, he 
is able to work full time.  Moreover, while this report 
indicates that his life was restricted to his work and his 
children, such statements would tend to negate any finding 
that he experienced difficulty in establishing and 
maintaining effective work and social relationships, and 
contradicts his contention that he had to reduce his work 
activities due to his disability.  

The Board finds significant the fact that throughout the 
period in question health care professionals consistently 
assigned the veteran GAF scores no lower than 55 (and in some 
instances as high as 70).  A GAF score of 55 represents 
moderate impairment, and can be said to more approximate, in 
terms of suggested symptoms, the criteria for a 30 percent 
disability evaluation under Diagnostic Code 9411.

In brief, the preponderance of the evidence compiled from 
April 2001 shows that, throughout the period at issue, the 
veteran's symptoms at all times more nearly approximated 
those deemed to be 30 percent disabling.  An increased 
disability rating for his service-connected PTSD cannot be 
assigned at any time since that date.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The Board, however, can address the possibility that the 
veteran's claim warrants referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
with regard to the potential for assignment of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2004).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been hospitalized 
for his service-connected PTSD, nor is there evidence that 
his PTSD causes marked interference with employment.  To the 
contrary, the record implies that the veteran is using his 
employment as a means of coping with his PTSD symptoms.  In 
addition, the medical evidence does not demonstrate any 
exceptional or unusual clinical picture; the veteran appears 
to require only occasional outpatient treatment, nor is there 
any other factor that would warrant the referral of this 
disability to appropriate officials within VA for 
consideration of an extraschedular rating.  


ORDER

An increased disability rating for service-connected PTSD is 
denied.



	                        
____________________________________________
	Vito Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


